Citation Nr: 9915619	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  94-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability for the period prior to July 22, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability for the period on and after July 22, 
1998.

3.  Entitlement to a compensable evaluation for right knee 
chondromalacia patella, for the period prior to July 22, 
1998.

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patella for the period on and after 
July 22, 1998.

5.  Entitlement to an increased evaluation for postoperative 
left knee chondromalacia patella, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to December 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal originally from an October 1993 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The Board 
remanded this case to the RO for further development in July 
1996, and the case has since been returned to the Board.

During the pendency of this appeal, the disability 
evaluations for each of the disabilities addressed in this 
decision were increased by the RO.  In a January 1995 rating 
decision, the RO increased the evaluation for the veteran's 
left knee disability from the noncompensable rate to 10 
percent, effective from April 1993, the date of receipt of 
the veteran's current claim.  In an October 1998 rating 
action, the RO increased the evaluation for the veteran's low 
back disability from 10 percent to 40 percent and increased 
the evaluation for the veteran's right knee disability from 
the noncompensable rate to 10 percent.  Both evaluations were 
made effective as of July 1998.  As the effective date of 
July 1998 is later than the date of the veteran's original 
claim, both the evaluations in effect prior to July 1998 and 
the evaluations effective as of July 1998 are at issue with 
regard to the veteran's service-connected low back and right 
knee disabilities.  See also AB v. Brown, 6 Vet. App. 35, 38 
(1993).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to July 22, 1998, the veteran's low back disability 
was manifested by no more than pain and limitation of lateral 
motion.

3.  Evidence from the period on and after July 22, 1998 
reflects that the veteran's low back disability is no more 
than severe in degree, with limitation of flexion, pain with 
extremes of motion, and spasms.

4.  Prior to July 22, 1998, the veteran's right knee 
chondromalacia patella was manifested by no more than slight 
symptoms, including pain and tenderness.

5.  Evidence from the period on and after July 22, 1998 
reflects that the veteran's right knee chondromalacia patella 
is manifested by no more than moderate symptoms, including 
limitation of flexion and moderate degenerative joint 
disease.

6.  The veteran's postoperative left knee chondromalacia 
patella is manifested by no more than moderate symptoms, 
including limitation of flexion and moderate degenerative 
joint disease.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a low back 
disability for the period prior to July 22, 1998 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 (1998).

2.  The criteria for an evaluation in excess of 40 percent 
for a low back disability for the period on and after July 
22, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5295 (1998).

3.  The criteria for a 10 percent evaluation for right knee 
chondromalacia patella for the period prior to July 22, 1998 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(1998).

4.  The criteria for a 20 percent evaluation for right knee 
chondromalacia patella for the period on and after July 22, 
1998 have been met38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(1998).

5.  The criteria for a 20 percent evaluation for 
postoperative left knee chondromalacia patella have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

II.  Low Back Disability

In a June 1985 rating decision, the RO granted service 
connection for chronic low back pain in light of in-service 
evidence of chronic low back pain and a May 1985 VA 
examination report showing low back pain of mechanical 
etiology.  A 10 percent evaluation was assigned, effective 
from December 1984.  As noted above, in an October 1998 
rating action, the RO increased this evaluation to 40 
percent, effective from July 1998.

The veteran underwent a VA orthopedic examination in June 
1993.  This examination revealed no deformity of the spine.  
The right gluteal fold was slightly lower than the left, but 
the shoulders and the hip appeared to be level.  There was no 
tenderness or muscle spasm palpated in the back, and the 
paraspinal muscles relaxed appropriately as the veteran would 
shift his weight from one foot to the other.  There was some 
restriction in lateral bending that was performed to 20 
degrees on either side.  Flexion of the back was normal.  X-
rays of the lumbosacral spine were noted to have shown five 
lumbar-type vertebrae in normal weight-bearing alignment, 
with no evidence of fracture, dislocation, other bony 
abnormality, or degenerative changes; however, the x-ray 
report from that date indicates mild posterior 
spondylolisthesis of L4 on L5 and mild L5-S1 disc space 
narrowing.  The diagnosis was a history of chronic low back 
pain, currently without objective evidence of disability.

The veteran complained of low back pain on several occasions 
between September 1993 and May 1994.  An October 1993 VA 
computerized tomography (CT) scan revealed mild disc bulging 
at L5-S1 and minimal degenerative changes in the facet joints 
and S1 joints bilaterally, while a January 1994 VA bone 
imaging study revealed evidence of multiple peripheral 
arthritis and a mild degree of sacroiliac arthritis 
bilaterally.

During his November 1994 VA hearing, the veteran complained 
of muscle spasms and pain radiating down the back and into 
the lower extremities.  He indicated that he was currently 
using a back brace and a TENS unit.  Also, he compared his 
back pain to "taking a dull knife and just stabbing into 
it."  He stated that he was currently working as a mechanic.

A June 1996 VA treatment record indicates that the veteran 
had flexion of the back to only 30 degrees.

The veteran underwent a VA spine examination in September 
1996.  During this examination, he complained of 
progressively worsening low back pain.  The examiner noted 
that a CT scan of the back from July 1996 revealed disc 
bulging at L4-L5 and L5-S1, with moderate narrowing of the 
neural foramina bilaterally at L5-S1 and L4-L5.  There was 
moderate to severe narrowing of the neural foramina on the 
left at L4-L5, with degenerative changes in the facet joints 
and sacroiliac joints.  There was no evidence of disc 
herniation.  The assessment was mechanical low back pain with 
functional overlay.  

The veteran's October 1996 VA orthopedic examination revealed 
no deformity or asymmetry of the back.  Upon palpation, the 
veteran hyper-reacted and withdrew from the examining 
fingers.  No muscle spasm was noted in the back, and the 
paraspinal muscles relaxed appropriately as the veteran 
shifted his weight from one foot to another.  Lateral bending 
was performed to only 10 degrees from each side.  On forward 
bending to 55 degrees only, there were 3.25 inches of back 
lengthening, and the examiner found this to be normal.  The 
conclusion was a history of chronic low back pain, associated 
with mild degenerative joint disease and currently without 
objective evidence of disability.

A May 1997 magnetic resonance imaging (MRI) study conducted 
at Apollo Magnetic Resonance Imaging in Glenview, Illinois 
revealed moderate bilateral foraminal narrowing at L4-L5 with 
less pronounced foraminal narrowing or cephalad with in the 
lumbar spine, related to a combination of disc bulges and 
hypertrophy of the posterior elements without discrete 
displacement of the existing nerve roots noted; and mild disc 
bulges at the L4-L5 and L5-S1 levels.  A June 1997 multilevel 
lumbar discography revealed discordant pain provocation at 
L2-L3, moderately severe pain provocation at the L3-L4 level, 
and markedly positive pain provocation at the L4-L5 and L5-S1 
levels during the discography.  A CT scan, also from June 
1997, revealed bulging discs associated with small central 
disc protrusions and posterior outer annular tears at the L4-
L5 and L5-S1 levels, mild diffuse annular bulging at L2-L3, 
diffuse bulging of the L3-L4 disc, congenitally short 
pedicles that contributed to the mild central canal stenosis 
at the L4-L5 level, early osteoarthritic changes of the 
sacroiliac joints, and early facet arthrosis.

In a June 1997 letter, David E. Shapiro, M.D., indicated that 
the veteran had pain provocation at "every level," 
including a discordant pain response at L2-L3, and that the 
veteran would be "a very poor candidate for surgery."  

During his July 1997 VA hearing, the veteran reported that he 
had worsening back pain radiating down to the legs.  He 
indicated that he used both a TENS unit and a back brace.  
However, he noted that he was still working as a mechanic.  

An August 1997 VA treatment record reflects that the 
veteran's spine was tender in its entire length, particularly 
in the lower areas.  

A December 1997 statement from Melba I. Ovalle, M.D., 
indicates that the veteran's spine was "virtually rigid," 
with almost no movement in flexion.  However, this examiner 
did not provide findings in degrees for flexion, extension, 
or lateral bending.

During his July 1998 VA spine examination, the veteran 
reported that he had a job in which he delivered car parts.  
The examination revealed flexion from zero to 10 degrees 
without pain and from 10 to 15 degrees with pain, extension 
from zero to five degrees without pain and from five to ten 
degrees with pain, right and left lateral flexion to 5 
degrees with pain, and rotation to 10 degrees with pain.  
Bilateral paravertebral spasm was noted.  The examiner noted 
the May 1997 MRI results, described above, and rendered a 
diagnosis of severe degenerative joint disease and disc 
disease of L4-L5 and L5-S1.

The RO has evaluated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  Under this 
section, a 10 percent evaluation is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  A maximum 
evaluation of 40 percent is in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under this criteria, the RO assigned a 10 percent evaluation 
for the veteran's low back disability for the period prior to 
July 22, 1998 and a 40 percent evaluation for the period on 
and after July 22, 1998.  A review of the pertinent evidence 
of record, however, indicates that a higher evaluation is 
warranted for the period prior to July 22, 1998.  Evidence 
from this period reflects frequent complaints of low back 
pain, and an October 1996 VA orthopedic examination revealed 
lateral bending to only 10 degrees from each side and forward 
bending to only 55 degrees.  These findings appear to 
contradict the examiner's conclusion of chronic low back pain 
without objective evidence of disability.  Rather, and after 
considering the criteria of 38 C.F.R. §§ 4.40 and 4.45 
(1998), the Board observes that these findings more closely 
resemble the criteria for a 20 percent evaluation than the 
criteria for a 10 percent evaluation under Diagnostic Code 
5295.  

The Board would point out that, during this period, the 
veteran's overall back disability was not shown to be severe, 
and the specific criteria for a 40 percent evaluation under 
Diagnostic Code 5295, as noted above, were not been shown to 
be met by the evidence of record.  Additionally, there was no 
evidence of favorable ankylosis of the lumbar spine (the 
criteria for a 40 percent evaluation under Diagnostic Code 
5289), or severe intervertebral disc syndrome, with recurring 
attacks with intermittent relief (the criteria for a 40 
percent evaluation for Diagnostic Code 5293).  While a 
private doctor noted in a December 1997 statement that the 
veteran had almost no flexion, she provided no specific 
findings in degrees and did not comment on extension or 
lateral bending, and the other evidence from the period prior 
to July 22, 1998 indicates no more than moderate limitation 
of motion of the lumbar spine.  As such, the Board does not 
find that the veteran had severe limitation of motion of the 
lumbar spine (the criteria for a 40 percent evaluation under 
Diagnostic Code 5292) during the period of time at issue.  
Rather, a 20 percent evaluation under Diagnostic Code 5295 is 
warranted for the period prior to July 22, 1998.

With regard to the period on and after July 22, 1998, the 
Board observes that the only pertinent medical evidence of 
record is the veteran's July 1998 VA spine examination 
report.  This report indicates limitation of motion, pain on 
extremes of motion, and bilateral paravertebral spasm, and 
the examiner characterized the veteran's disability as 
severe.  As noted above, the 40 percent evaluation under 
Diagnostic Code 5295 is the maximum available under this 
section, and the Board finds that the assigned evaluation 
fully contemplates the pain noted on extremes of motion.  See 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Board also notes that 
there is no evidence of complete bony fixation of the spine 
at a favorable angle (the criteria for a 60 percent 
evaluation under Diagnostic Code 5286), unfavorable ankylosis 
of the lumbar spine (the criteria for a 50 percent evaluation 
under Diagnostic Code 5289), or pronounced intervertebral 
disc syndrome (the criteria for a 60 percent evaluation under 
Diagnostic Code 5293).  Rather, the evidence supports a 40 
percent evaluation under Diagnostic Code 5295 for a low back 
disability for the period on and after July 22, 1998.

III.  Right and Left Knee Disabilities

In a June 1985 rating decision, the RO granted service 
connection for right and left knee disabilities in light of 
in-service evidence and a May 1985 VA examination report 
showing bilateral chondromalacia.  Both disorders were 
assigned noncompensable evaluations, effective from December 
1984.  As noted above, the evaluation for the veteran's left 
knee disability was increased to 10 percent in a January 1995 
rating decision, effective from April 1993, while the 
evaluation for the veteran's right knee disability was 
increased to 10 percent in an October 1998 rating decision, 
effective from July 1998.

The veteran underwent a VA orthopedic examination in June 
1993.  During this examination, he complained of pain and 
giving out in the left knee.  The examination revealed no 
deformity, atrophy, swelling, or discoloration of either 
lower extremity.  The veteran stood and walked on his toes 
and heels and squatted without apparent difficulty.  Both 
knees had flexion to 135 degrees, with no hyperextensibility, 
lateral bending, forward slipping, or other abnormal knee 
joint motion.  X-rays of the left knee showed no evidence of 
a fracture, dislocation, or other bony abnormality.  The 
diagnosis was a history of right knee pain, status post 
arthroscopic surgery, currently without objective evidence of 
residual disability.

A VA treatment record from November 1993 contains an 
assessment of chronic bilateral knee pain.  In May 1994, the 
veteran complained of sharp pain in the right knee, and the 
use of ice and a brace was recommended.

During his November 1994 VA hearing, the veteran complained 
of locking, swelling, and pain in both knees.  

The report of the veteran's September 1996 VA spine 
examination indicates that x-rays of the knees were 
essentially negative, but chondromalacia could not be ruled 
out altogether.

The veteran's October 1996 VA orthopedic examination revealed 
no deformity or asymmetry of the lower extremities, and the 
veteran stood and walked on his toes and heels without 
difficulty.  Both knees had flexion to 130 degrees, with no 
hyperextensibility, lateral bending, forward slipping, or 
other abnormal knee joint motion.  There was no crepitation 
on active and passive flexion of the knees.  X-rays of both 
knees showed no evidence of a fracture, dislocation, or other 
bony abnormality, except for some minimal spur formations at 
the superior pole of the patella in both legs.  The 
conclusion was a history of bilateral knee pain, currently 
without objective evidence of residual disability.

A November 1997 VA treatment record reflects that range of 
motion testing of the knees revealed no effusion, synovitis, 
or tenderness, but there was pain with range of motion 
testing.  An April 1997 VA treatment record reflects that the 
veteran complained of pain and "locking up" in right knee; 
an examination revealed no instability, and the examiner 
noted that the veteran had symptoms "somewhat out of 
proportion to exam findings."  In May 1997, the veteran 
complained of pain in both knees.  During his July 1997 VA 
hearing, the veteran complained of "burning" and buckling 
in the knees.  An August 1997 VA treatment record reflects 
that the veteran's knees were noted to be extremely tender.

The veteran also underwent a VA orthopedic examination in 
July 1998.  This examination revealed no episodes of 
dislocation or recurrent subluxation of the knees.  Both 
knees had flexion from -10 degrees to 40 degrees without pain 
and flexion from 40 degrees to 50 degrees with pain.  The 
examination was negative for swelling and localized 
tenderness.  X-rays from April 1998 were noted to have 
revealed mild to moderate degenerative joint disease of both 
knees, while a January 1998 MRI was noted to have revealed a 
small joint effusion of the right knee.  The diagnosis was 
moderate degenerative joint disease of both knees.

The RO has evaluated the veteran's right and left knee 
disorders under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  Under this section, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability, while a 20 percent evaluation is in 
order for moderate recurrent subluxation or lateral 
insatiability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  The 
criteria of this section contemplates painful motion.   See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 38 C.F.R. 
§§ 4.40, 4.45 (1998); see also DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995). 

In this case, the Board observes that the veteran's currently 
assigned 10 percent evaluation for a left knee disability was 
effectuated as of the date of the veteran's claim, whereas 
the 10 percent evaluation for the right knee disability was 
made effective as of July 22, 1998.  In reviewing the 
evidence pertinent to the right knee disability prior to that 
date, the Board observes that the June 1993 and October 1996 
VA examination reports indicate no objective evidence of 
residual disability.  However, the Board has considered all 
of the evidence of record from that time period.  In this 
regard, the Board observes that a November 1993 VA treatment 
record contains an assessment of chronic bilateral knee pain, 
while an August 1997 VA treatment record indicates that the 
veteran's knees were extremely tender.  Given this, and 
resolving any doubt in the veteran's favor, the Board finds 
that the veteran's right knee disability was more 
appropriately characterized as slight than as asymptomatic 
prior to July 22, 1998.  Therefore, a 10 percent evaluation 
under Diagnostic Code 5257 is warranted for this period. 

However, in view of the June 1993 and October 1996 VA 
examination findings and the absence of evidence showing that 
the veteran's overall right knee disability was more than 
slight prior to July 22, 1998, an evaluation in excess of 10 
percent is not warranted for this period.  In this regard, 
the Board would also point out that, during this period, 
there was no evidence of ankylosis of the knee at a favorable 
angle in full extension, or in slight flexion between zero 
and ten degrees (the criteria for a 30 percent evaluation 
under Diagnostic Code 5256); limitation of flexion to 30 
degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5260); or limitation of extension to 15 
degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5261).

The Board has reached a different conclusion with regard to 
the period on and after July 22, 1998, however.  In this 
regard, the Board observes that the veteran's July 1998 VA 
orthopedic examination revealed pain on extremes of motion, 
while x-rays from April 1998 were noted to have revealed mild 
to moderate degenerative joint disease of both knees.  
Significantly, the diagnosis was moderate degenerative joint 
disease of both knees.  In view of this, the Board finds that 
a 20 percent evaluation under Diagnostic Code 5257 is 
warranted not only for the veteran's right knee disability 
for the period on and after July 22, 1998 but also for the 
veteran's left knee disability.

The Board observes that the evaluation at issue for the 
veteran's left knee disability has been in effect during the 
entire pendency of this appeal, unlike the current evaluation 
for the veteran's right knee disability; however, a review of 
the record reveals no evidence from this period indicating 
that the veteran's overall left knee disability is more than 
moderate in degree.  With regard to both the veteran's right 
knee disability for the period on and after July 22, 1998 and 
the veteran's left knee disability during the entire pendency 
of this appeal, the Board finds no evidence of ankylosis of 
the knee at a favorable angle in full extension, or in slight 
flexion between zero and ten degrees (the criteria for a 30 
percent evaluation under Diagnostic Code 5256); limitation of 
flexion to 15 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5260); or limitation of 
extension to 20 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5261).  Moreover, while 
recent x-rays have revealed degenerative joint disease of 
both knees, there is no medical evidence confirming 
instability of either knee.  As such, separate evaluations 
for arthritis and instability are not warranted.  See 
VAOPGCPREC 23-97 (July 1, 1997).

Overall, the evidence supports a 10 percent evaluation for 
the veteran's right knee disability for the period prior to 
July 22, 1998 and a 20 percent evaluation for this disability 
for the period on and after that date.  The evidence also 
supports a 20 percent evaluation for the veteran's left knee 
disability.

IV.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, there is no indication that the veteran's low 
back and bilateral knee disabilities have markedly interfered 
with earning capacity or employment status beyond that 
interference contemplated by the assigned evaluations, or 
have necessitated frequent periods of hospitalization.  It is 
apparent from the record that the veteran has been employed 
during the pendency of this appeal, and he has submitted no 
documentary evidence regarding time lost from work, or other 
vocational interference, as a result of the noted service-
connected disabilities.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 20 percent for a low back disability for the 
period prior to July 22, 1998 is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An evaluation in excess of 40 percent for a low back 
disability for the period on and after July 22, 1998 is 
denied.

A 10 percent evaluation for right knee chondromalacia patella 
for the period prior to July 22, 1998 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A 20 percent evaluation for right knee chondromalacia patella 
for the period on and after July 22, 1998 is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A 20 percent evaluation for postoperative left knee 
chondromalacia patella is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

